Name: 2007/398/EC: Commission Decision of 11 June 2007 amending Decision 2007/31/EC laying down transitional measures as regards the dispatch of certain products of the meat and milk sectors covered by Regulation (EC) No 853/2004 of the European Parliament and of the Council from Bulgaria to other Member States (notified under document number C(2007) 2386) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  research and intellectual property;  health;  trade policy;  European construction;  agri-foodstuffs;  processed agricultural produce
 Date Published: 2007-06-12

 12.6.2007 EN Official Journal of the European Union L 150/8 COMMISSION DECISION of 11 June 2007 amending Decision 2007/31/EC laying down transitional measures as regards the dispatch of certain products of the meat and milk sectors covered by Regulation (EC) No 853/2004 of the European Parliament and of the Council from Bulgaria to other Member States (notified under document number C(2007) 2386) (Text with EEA relevance) (2007/398/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/31/EC (2) lays down transitional measures as regards the dispatch from Bulgaria to other Member States of certain products of the meat and milk sectors, covered by Annex III to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3). Those products should be dispatched from Bulgaria only if obtained in a processing establishment listed in the Annex to that Decision. (2) Commission Decision 2007/31/EC (4) was amended by Decision 2007/213/EC to delete certain establishments from the list in the Annex to Decision 2007/31/EC at the request of the Bulgarian authorities. (3) The Food and Veterinary Office (FVO) carried out a new mission in Bulgaria from 12 to 23 March 2007 with a view to assessing the situation of the processing establishments. (4) Bulgaria is carrying out, with the support of the Food and Veterinary Office (FVO), an assessment of all processing establishments in those sectors. In this context, Bulgaria has requested that certain establishments be added to the list in the Annex to Decision 2007/31/EC. Bulgarian authorities have given guarantees that these establishments are now fully in compliance with Community requirements. Therefore, the list in that Annex should be updated accordingly. For the sake of clarity, it is appropriate to replace it by the Annex to this Decision. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/31/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; as corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 8, 13.1.2007, p. 61. Decision as amended by Decision 2007/213/EC (OJ L 94, 4.4.2007, p. 53). (3) OJ L 139, 30.4.2004, p. 55; as corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (4) OJ L 94, 4.4.2007, p. 53. ANNEX ANNEX List of processing establishments authorised to dispatch products of the sectors referred to in Article 1 from Bulgaria to the other Member States MEAT ESTABLISHMENTS No Vet. No Name and address of establishment Site of premises concerned 1. BG 0104014 Karol Fernandes Miyt  OOD gr. Blagoevgrad ul. Sv. D. Solunski  1 2. BG 0401028 Mesokombinat  Svishtov  EOOD gr. Svishtov, ul. 33-ti Svishtovski polk  91 3. BG 1201011 Mesotsentrala  Montana  OOD gr. Montana, bul. Treti mart  216 4. BG 1204013 Kompas  OOD s. Komarevo, obsht. Berkovitsa 5. BG 1604025 AD Dil tur  gr. Plovdiv bul. Vasil Aprilov  150 6. BG 1604039 Evropimel  OOD gr. Plovdiv, bul. V.Aprilov  7. BG 1605052 Unitemp  OOD Unitemp  OOD 8. BG 1701003 Mesokombinat  Razgrad  AD gr. Razgrad, Industrialen kvartal, ul. Beli Lom  1 9. Ã G 1901021 Mekom  AD gr. Silistra, Industrialna zona  Zapad 10. BG 2201014 EOOD Bulmestreyding  gr. Sofia, ul. Obelsko shose  11 11. BG 2204099 Tandem-V  OOD gr. Sofia, bul. Iliantsi  23 12. BG 2501002 Tandem  Popovo  OOD s. Drinovo, obsht. Popovo POULTRY MEAT ESTABLISHMENTS No Vet. No Name and address of establishment Site of premises concerned 1. BG 0402052 Zornitsa Kesarevo  AD s. Kesarevo, obsht. Strazhitsa 2. BG 0702006 Hrinad  OOD gr. Sevlievo 3. BG 0802069 Agroplasment 92V  AD gr. Dobrich 4. BG 1102073 Avis  OOD s. Yoglav, obl. Lovetch 5. BG 1202005 Gala M  OOD gr. Montana 6. BG 1602001 Galus  2004  EOOD s. Hr. Milevo, obl. Plovdiv 7. BG 1602045 Deniz 2001  EOOD gr. Parvomay, ul. Al.Stamboliiski  23 8. BG 1602071 Brezovo  AD gr. Brezovo, ul. Marin Domuschiev  2 9. BG 2402001 Gradus-1  OOD gr. Stara Zagora, kv. Industrialen  10. BG 2802076 Alians Agrikol  OOD s. Okop, obl. Yambolska MILK PROCESSING ESTABLISHMENTS No. Vet. No Name and address of establishment Site of premises concerned 1. BG 0412010 Bi Si Si Handel  OOD gr. Elena, ul. Treti mart  19 2. BG 0512025 El Bi Bulgarikum  EAD El Bi Bulgarikum  EAD 3. BG 0612012 OOD Zorov-97  gr. Vratsa 4. BG 0612027 Mlechen ray  99  EOOD gr. Vratsa 5. BG 0612043 ET Zorov-91-Dimitar Zorov  gr. Vratsa 6. BG 0812029 Akurat mlechna promishlenost  OOD gr. Dobrich, kv. Riltsi 7. BG 1112006 Kondov Ekoproduktsia  OOD s. Staro selo 8. BG 1312001 Lakrima  AD gr. Pazardzhik 9. BG 1612001 OMK  AD gr. Plovdiv, bul. Dunav 3 10. BG 1612002 Shipka 99  AD gr. Parvomay ul. Vasil Levski  47 11. BG 1612037 Filipopolis-RK  OOD gr. Plovdiv ul. Prosveta  2A 12. BG 1912013 ZHOSI  OOD s. Chernolik 13. BG 1912024 Buldeks  OOD s. Belitsa 14. BG 2012020 Yotovi  OOD gr. Sliven kv. Rechitsa  15. BG 2012042 Tirbul  EAD gr. Sliven, Industrialna zona 16. BG 2212001 Danon  Serdika  AD gr. Sofia, ul. Ohridsko ezero  3 17. BG 2212003 Darko  AD gr. Sofia, ul. Ohridsko ezero  3 18. BG 2212022 Megle-Em Dzhey  OOD gr. Sofia, ul. Probuda  12-14 19. BG 2512020 Mizia-Milk  OOD gr. Targovishte, Industrialna zona 20. BG 2612047 Balgarsko sirene  OOD gr. Haskovo, bul. Saedinenie  94 21. BG 2712014 Stars kampani  OOD gr. Shumen ul. Trakiyska  3 22. BG 2812022 Karil i Tania  OOD gr. Yambol ul. Gr. Ignatiev  189